Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of the response on 11/04/2021 to the restriction/election requirement is acknowledged. Claims 1-14 and 16-19 are currently pending in this Application.
Response to Election/Restriction 
Applicant's election, of Group I, claims 1-14, drawn to compounds of formula I 
    PNG
    media_image1.png
    104
    173
    media_image1.png
    Greyscale
 and elected species 
    PNG
    media_image2.png
    117
    151
    media_image2.png
    Greyscale
, in the reply filed on November 4, 2021 is acknowledged.  Claims 1-14 read on the elected species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/04/2021.
Examination
A search for the elected species yielded no relevant art. The claims were examined fully with respect to the elected species and further to the extent necessary to determine patentability of the elected subject matter. Claims 10, 11 and 12 have been fully searched. Claim 13 was searched in regards to the compounds that are 
The need to limit examination is warranted based on the extensive permutations permitted on all the available variables, which require separate electronic searches and which structures are classified in different classes. Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites compound N-(3-bromo-4-fluorophenyl)-4-((2-(sulfamoylamino)ethyl)amino)-1,2,5-oxadiazole-3- carboximidamide, which is not encompassed by claim 1 and which does not have a general structure of formula I .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
    PNG
    media_image3.png
    53
    644
    media_image3.png
    Greyscale
. A must be a closed valence group –CH=. 
Claims 6, 10 and 12 recite that R1 is a 5-6 membered monocyclic heterocyclyl selected from a list, however, the list only contains 6-membered monocyclic heterocyclyls and not 5-membered. 
Claim 10 is missing the word “from” after “M is selected”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mita et al. (US 2009/0156643).
	Mita teaches at least the compound of formula 
    PNG
    media_image4.png
    273
    445
    media_image4.png
    Greyscale
(Table 12, p. 154-155, compound containing L-7 such as 8-017 and 8-018) in compositions with an inert carrier (see at least examples at p. 194-195).

Claim(s) 1-5, 7-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaillard et al. (US 2016/0096834).
Gaillard teaches the compound of formula 
    PNG
    media_image5.png
    201
    259
    media_image5.png
    Greyscale
(Example 113) and compositions in inert carriers (p. 224), which reads on claims 1-4, 7-8 and 14, and a compound of formula 
    PNG
    media_image6.png
    190
    386
    media_image6.png
    Greyscale
 (page 175, para [0596]) which reads on claims 1-5, 7-9.  It is noted that the transitional phrase “containing” in the phrase “5-6 membered monocyclic heterocyclyl containing one to three heteroatoms independently selected from N, O or S” of claims 5 and 9 is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Thus, the 5-membered monocyclic heterocyclyl containing 2 O atoms and a B atom (dioxaborolanyl) is currently encompassed by R1 of claims 5 and 9. See MPEP 2111.03 I: The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d . 

Claim(s) 1-7, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roth et al. (US 2012/0157425).
	Roth teaches the compound of formula 
    PNG
    media_image7.png
    190
    326
    media_image7.png
    Greyscale
 in an inert solvent (p. 46, prepared analogously to Example IV.1).


Conclusion
Claims 1-10 and 12-14 are rejected. Claim 11 is objected to for depending of a rejected claim. No claim is in condition or allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626